DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This action is responsive to application filed April 26, 2019.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "The method of claim 4" in line 1. Claim 4 depends on itself. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1-4, 6-12 and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beggs et al., U.S. Patent Application Publication No. 2015/0170498 (referred to hereafter as Beggs).
As to claims 1, 9 and 17, Beggs teaches a method, medium and system for increasing pedestrian safety, comprising: 
storing information identifying a safe zone and an unsafe zone at an intersection; receiving an image of the intersection (see para. 30, 60, 42 and 44); 
identifying a location of a person at the intersection based on the received image (see para. 30, 60 and 63); 
identifying a condition associated with the intersection based on a comparison of the identified location of the person to the stored information identifying the safe zone and the unsafe zone (see para. 39, 42, 44 and 70); and 
activating a light that illuminates the person at the identified location based on the identified condition (see para. 40-42 and 93).
As to claims 2, 10 and 18, Beggs teaches the method of claim, medium and system of claims 1, 9 and 17, wherein the identified condition is further based on identifying that the location of the person is within the unsafe zone (see para. 44, 55 and 60).

As to claims 4, 12 and 20, Beggs teaches the method of claim, medium and system of claims 1, 9 and 17, further comprising: identifying that the person has moved into the safe zone; and deactivating the light based on the identification that the person has moved into the safe zone (see para. 39 and 40-42).
As to claims 6 and 14, Beggs teaches the method of claim and medium of claims 1 and 9, further comprising: identifying a current traffic level associated with the intersection; and changing a timing of an indicator at the intersection based on the identified current traffic level (see para. 30, 56 and 141).
As to claims 7 and 15, Beggs teaches the method of claim and medium of claims 6 and 14, wherein identifying the current traffic level includes counting a number of cars at the intersection (see para. 30, 56 and 141).
As to claims 8 and 16, Beggs teaches the method of claim and medium of claims 6 and 14, further comprising identifying a danger based on the identified current traffic level meeting a predefined threshold level (see para. 49, 69-70 and 142).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Beggs in view of Powers et al., U.S. Patent Application Publication No. 2016/0137208 (referred to hereafter as Powers).
As to claims 5 and 13, Beggs teaches a method, medium and system for increasing pedestrian safety, comprising: storing information identifying a safe zone and an unsafe zone at an intersection; receiving an image of the intersection (see para. 30, 60, 42 and 44); identifying a location of a person at the intersection based on the received image (see para. 30, 60 and 63); identifying a condition associated with the intersection based on a comparison of the identified location of the person to the stored information identifying the safe zone and the unsafe zone (see para. 39, 42, 44 and 70); and activating a light that illuminates the person at the identified location based on the identified condition (see para. 40-42 and 93).
Beggs does not teach the received sensor data indicates a current amount of visibility, and wherein identifying the condition is further based on the current amount of visibility being below a predefined threshold level.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUSSEIN A EL CHANTI whose telephone number is (571)272-3999. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-
/HUSSEIN ELCHANTI/Primary Examiner, Art Unit 3663